On Rehearing
STAKELY, Justice.
On application for rehearing the position is taken that the appeal should be dismissed since the provisions of § 804, Title 7, Code of 1940, relating to notice to other parties to the suit, were not complied with.
In the case at bar the demurrer to the bill was filed by the respondents, Wanita Hadley, Loreta Walker, Addie Clements, Floyd Junkins and Norma Lee Ponder. Pernie Junkins was also made a party respondent, the bill showing that he is a person of rtnsound mind, but has no legal guardian. The court appointed a guardian ad litem to represent him, but no demurrer to the bill was filed in behalf of Pernie Junkins. The decree overruling the demurrer to the bill was, therefore, not against Pernie Junkins.
Under the foregoing statute any party may individually appeal “against whom a judgment or decree is rendered.” The appeal was taken here only in the name of Wanita Hadley, Loreta Walker, Addie Clements, Floyd Junkins and Norma Lee Ponder, who alone have reason to complain of the decree. It follows that there was and is now no occasion to bring in Pernie Junkins as provided in the statute. Johnson v. Green, 259 Ala. 511, 66 So.2d 768.
Opinion extended and application for rehearing overruled.
LAWSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.